  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                Page 1 of 27 PageID 570



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 UNITED STATES OF AMERICA,                    §
                                              §
 Plaintiff,                                   §
                                              §
 v.                                           §        CRIMINAL NO. 3:19-CR-0146-B
                                              §
 LEAH HAGEN (1),                              §
 MICHAEL HAGEN (2),                           §
                                              §
 Defendants.                                  §

                         MEMORANDUM OPINION AND ORDER

       Before the Court are Defendant Leah Hagen’s and Defendant Michael Hagen’s Motion to

Dismiss the Indictment and Superseding Indictment and Brief in Support (Doc. 52) and Motion for

Bill of Particulars (Doc. 63). For the following reasons, the Court DENIES the Hagens’ motions.

                                                  I.

                                       BACKGROUND

       On March 27, 2019, Leah and Michael Hagen were indicted on one count of conspiring to

defraud the United States and to pay and receive health care kickbacks under the Anti-Kickback

Statute. See Doc. 1, Indictment, 5 (alleging violations of 18 U.S.C. § 371 and 42 U.S.C. §§ 1320a-

7b(b)(1)–(2) (the “Anti-Kickback Statute”)). On September 12, 2019, the Government filed a

superseding indictment that included an additional count against the Hagens for conspiring to

commit money laundering in violation of 18 U.S.C. § 1956(h). Doc. 50, Superseding Indictment, 11.

       Generally, the superseding indictment alleges that from around March 2016 to January 2019,

the Hagens knowingly conspired to pay illegal kickbacks and bribes to Herb Kimble’s international


                                              -1-
   Case 3:19-cr-00146-B Document 79 Filed 04/21/20                   Page 2 of 27 PageID 571



call-center businesses in exchange for completed, signed prescriptions for durable medical equipment

(“DME”) and other Medicare-required documents (collectively referred to in the superseding

indictment as “doctors’ orders”). Id. ¶¶ 20–31. The Hagens purportedly operated this scheme

through two DME companies: Metro DME Supply and Ortho Pain Solutions. Id. at 1.

       The superseding indictment alleges the following scheme. The Hagens enrolled Metro DME

Supply as a Medicare provider. Id. ¶ 22. In doing so, they promised to comply with all the Medicare

rules and regulations, including compliance with the Anti-Kickback Statute. Id. Then, through

Metro DME Supply, the Hagens paid illegal kickbacks and bribes—totaling around $6.6 million—to

Herb Kimble in exchange for the completed doctors’ orders. Id. ¶ 23. Metro DME Supply purportedly

provided services to Medicare beneficiaries from Dallas County, Texas; and Metro DME Supply

would bill Medicare for these services. Id. ¶ 24.

       Around August 2017, as the result of an audit, Centers for Medicare and Medicaid Services

(CMS) suspended Medicare payments to Metro DME Supply. Id. ¶ 25. CMS notified Leah Hagen

of this suspension. Id. In September 2017, “Metro DME Supply voluntarily terminated its operations

and its certification with original fee-for-service Medicare.” Id. ¶ 26.

       However, purportedly in the same month that Metro DME Supply terminated its operations,

the Hagens began paying illegal kickbacks and bribes through their other DME company, Ortho Pain

Solutions, to Kimble’s companies in exchange for doctors’ orders. Id. ¶ 27. These payments allegedly

totaled to approximately $8.2 million. Id.

       The superseding indictment alleges that the doctors’ orders that the Hagens received from

their agreement with Kimble’s companies were “generated often in the absence of any preexisting

doctor-patient relationship or physical examination, and frequently based solely on a short telephonic

                                                    -2-
   Case 3:19-cr-00146-B Document 79 Filed 04/21/20                 Page 3 of 27 PageID 572



conversation.” Id. ¶ 28. Yet, the Hagens would “submit[] claims to fee-for-service Medicare and

Medicare Advantage plan sponsors for reimbursement based on” these orders. Id.

       The superseding indictment further alleges that the Hagens, with Kimble’s and others’ help,

attempted to conceal their scheme from Medicare and state regulators by creating “sham contracts,

invoices, and other documentation that disguised the payments as for marketing and business process

outsourcing[.]” Id. ¶ 29. And the superseding indictment describes a number of overt acts that the

Hagens purportedly committed, with Kimble and others, and in furtherance of the conspiracy.

Id. ¶ 31. First, on April 4, 2016, Leah Hagen, on behalf of Metro DME Supply, signed a Business

Process Outsourcing and Call Center Services Agreement and a Marketing Services Agreement with

Kimble’s companies. Id. ¶¶ 31(b), (c). Thereafter, on April 7, 2016, Leah Hagen emailed Kimble,

Michael Hagen, and others, stating: “We are ready to get this marketing campaign rolling. . . . We

approved the sample telemed RX that were sent over. We agree to do lumbar and wrist—Medicare

for now.” Id. ¶ 31(d). Next, on August 5, 2016, Leah Hagen emailed Kimble and others, “expressing

her concern that the number of doctors’ orders was not on target.” Id. ¶ 31(e). Then, on September

20, 2017, Leah Hagen emailed representatives of one of Kimble’s companies, Kimble, and Michael

Hagen to provide signed agreements for marketing and business process outsourcing services, this

time on behalf of Ortho Pain Solutions. Id. ¶ 31(f). Last, the superseding indictment alleges that on

January 26, 2019, the Hagens discussed with Kimble that they had “paid him approximately $280

per DME product in exchange for completed doctors’ orders.” Id. ¶ 31(a).

       Overall, Count One alleges that the Hagens submitted “approximately $17 million in claims

to original fee-for-service Medicare for DME, the vast majority of which were the product of illegal

kickbacks and bribes,” and based on doctors’ orders that the Hagens received from Kimble in

                                                -3-
     Case 3:19-cr-00146-B Document 79 Filed 04/21/20                 Page 4 of 27 PageID 573



exchange for illegal kickbacks and bribes. Id. ¶ 30.

        Count Two of the superseding indictment alleges that the Hagens knowingly and willfully

conspired with others, including Kimble, to knowingly transfer money and funds from “a place in the

United States to a place outside of the United States with the intent to promote” the conspiracy

alleged in Count One. Id. ¶¶ 32–33.

        Pending before the Court are the Hagens’ motion to dismiss the superseding indictment and

motion for a bill of particulars. Doc. 52, Defs.’ Mot. to Dismiss; Doc. 63, Defs.’ Mot. Bill of

Particulars. All briefing has been received on these motions, and as such, they are ripe for review.

                                                  II.

                                       LEGAL STANDARD

A.      Sufficiency of an Indictment

        Federal Rule of Criminal Procedure 7(c)(1) provides that an indictment “must be a plain,

concise, and definite written statement of the essential facts constituting the offense charged . . . .”

“The purpose of an indictment is ‘to allege each essential element of the offense charged so as to

enable the accused to prepare his defense and to allow the accused to invoke the double jeopardy

clause in any subsequent proceeding.’” United States v. Lawrence, 727 F.3d 386, 397 (5th Cir. 2013)

(quoting United States v. Morrow, 177 F.3d 272, 296 (5th Cir. 1999)). “Thus, an indictment is

sufficient if it ‘contains the elements of the offense charged and fairly informs the defendant of the

charge against which he must defend.’” Id. (quoting United States v. Fuller, 974 F.2d 1474, 1480 (5th

Cir. 1992)). “It is not necessary for an indictment to go further and to allege in detail the factual

proof that will be relied upon to support the charges.” United States v. USPlabs, LLC, 338 F. Supp.

3d 547, 557 (N.D. Tex. 2018) (quoting United States v. Crippen, 579 F.2d 340, 342 (5th Cir. 1978)).

                                                 -4-
     Case 3:19-cr-00146-B Document 79 Filed 04/21/20                 Page 5 of 27 PageID 574



“Generally, an indictment [that] follows the language of the statute under which it is brought is

sufficient to give a defendant notice of the crime of which he is charged.” Id. (alterations in United

States v. USPlabs) (quoting United States v. Thomas, 348 F.3d 78, 82 (5th Cir. 2003)).

        “[A] motion to dismiss an indictment for failure to state an offense is a challenge to the

sufficiency of the indictment[.]” United States v. Kay, 359 F.3d 738, 742 (5th Cir. 2004). “When the

court decides such a motion, it is required to ‘take the allegations of the indictment as true and to

determine whether an offense has been stated.’” United States v. Daniels, 316 F. Supp. 3d 949, 953

(N.D. Tex. 2018) (quoting Kay, 359 F.3d at 742). “The propriety of granting a motion to dismiss an

indictment . . . by pretrial motion is by-and-large contingent upon whether the infirmity in the

prosecution is essentially one of law or involves determinations of fact[.]” Id. (quoting United States

v. Fontenot, 665 F.3d 640, 644 (5th Cir. 2011)). “A court must deny a motion to dismiss if the

motion relies on disputed facts.” USPlabs, 338 F. Supp. 3d at 557 (citing, inter alia, United States v.

Covington, 395 U.S. 57, 60 (1969)).

B.      Bill of Particulars

        Under Federal Rule of Criminal Procedure 7(f), a defendant “may move for a bill of

particulars before or within 14 days after arraignment or at a later time if the court permits.” Fed. R.

Crim. P. 7(f). The district court has discretion over whether to grant the request. United States v.

Shults, 2018 WL 5023779, at *1 (N.D. Tex. Sept. 18, 2018). “The purposes of a bill of particulars

are to provide the defendant with sufficient notice of the charges against him so that he can prepare

an adequate defense, to minimize surprise to the defendant at trial, and to enable the defendant to

plead double jeopardy in the event of a subsequent prosecution.” United States v. Faulkner, 2011WL

2880919, at *1 (N.D. Tex. July 15, 2011) (citing, inter alia, United States v. Carlock, 806 F.2d 535,

                                                 -5-
   Case 3:19-cr-00146-B Document 79 Filed 04/21/20                     Page 6 of 27 PageID 575



550 (5th Cir. 1986)). “A bill of particulars cannot be used, however, to ‘obtain a detailed disclosure

of the government’s evidence prior to trial[.]’” Id. (quoting United States v. Kilrain, 566 F.2d 979, 985

(5th Cir. 1978)); see also United States v. Davis, 582 F.2d 947 951 (5th Cir. 1978) (“[I]t is well

established that generalized discovery is not a permissible goal of a bill of particulars.”). Instead, the

Court “must balance the needs of the defendant against the [G]overnment’s right not to disclose its

witnesses, evidence or legal theories.” Shults, 2018 WL 5023779, at *1 (quoting United States v.

Campbell, 710 F. Supp. 641, 642 (N.D. Tex. 1989)).

        “In determining whether a bill of particulars is necessary, the court examines ‘whether the

indictment sets forth the elements of the offense charged and sufficiently apprises the defendant of

the charges against him to enable him to prepare for trial.’” Faulkner, 2011 WL 2880919, at *2

(quoting United States v. Martinez, 2010 WL 2025226, at *7 (N.D. Tex. May 21, 2010)). “Morever,

even if the indictment does not furnish sufficient information to enable the defendant to prepare a

defense and to avoid surprise at trial, where the government has provided the necessary information

in another satisfactory form, such as through discovery, a bill of particulars is unnecessary.” Id. (citing

United States v. Kirkham, 129 F. App’x 61, 72 (5th Cir. 2005)).

                                                   III.

                                              ANALYSIS

        The Court starts with the Hagens’ motion to dismiss the superseding indictment. The Hagens

lodge three objections to the superseding indictment. First, they argue that the Government has not

sufficiently alleged facts to state a claim for either offense charged in the superseding indictment.

Second, they argue that the superseding indictment is unconstitutionally vague. Third, they argue

that the rule of lenity protects them against prosecution under the particular circumstances of this

                                                   -6-
     Case 3:19-cr-00146-B Document 79 Filed 04/21/20                Page 7 of 27 PageID 576



case. Addressing each argument in turn, the Court determines that the motion to dismiss should be

DENIED.

        The Hagens’ motion for a bill of particulars reprises many of the same arguments raised in

their motion to dismiss. Specifically, they argue that because the superseding indictment fails to

sufficiently allege a scheme to defraud or a conspiratorial agreement, they cannot adequately prepare

a defense. For the much of the same reasons the Court denies the Hagens’ motion to dismiss on

sufficiency grounds, the Hagens’ request for a bill of particulars is DENIED.

A.      Motion to Dismiss the Superseding Indictment

        1.     Sufficiency of the Superseding Indictment

        The superseding indictment charges the Hagens with two counts: (1) conspiring to defraud

the United States and to pay and receive health care kickbacks; and (2) conspiring to commit money

laundering. Doc. 50, Superseding Indictment, ¶¶ 18–33. Reviewing each count separately, the Court

decides whether the superseding indictment “contains the elements of the offense charged and fairly

informs the defendant[s] of the charge against which [they] must defend.” Lawrence, 727 F.3d at 397

(quoting Fuller, 974 F.2d at 1480).

               i.      Conspiring to defraud the United States under 18 U.S.C. § 371

        The Hagens first contend that the Government has failed to sufficiently allege any element

of Count One: Conspiracy to Defraud the United States and to Pay and Receive Health Care

Kickbacks. Doc. 52, Mot. to Dismiss, 5. The Court starts with an overview of the law, then proceeds

to summarize the allegations as to this Count in the superseding indictment, and finally considers the

parties’ arguments.

        The elements for a conspiracy under 18 U.S.C. § 371 are: “(1) an agreement between two

                                                -7-
   Case 3:19-cr-00146-B Document 79 Filed 04/21/20                    Page 8 of 27 PageID 577



or more persons to pursue an unlawful objective; (2) the defendant’s knowledge of the unlawful

objective and voluntary agreement to join the conspiracy; and (3) an overt act by one or more of the

members of the conspiracy in furtherance of the objective of the conspiracy.” United States v. Njoku,

737 F.3d 55, 63–64 (5th Cir. 2013) (quoting United States v. Mauskar, 557 F.3d 219, 229 (5th Cir.

2009)). 42 U.S.C. § 1320a-7b(b), the Anti-Kickback Statute, “criminalizes the payment of any funds

or benefits designed to encourage an individual to refer another party to a Medicare provider for

services to be paid for by the Medicare program.” United States v. Miles, 360 F.3d 472, 479 (5th Cir.

2004). Section 1320a-7b(b)(1) provides, in full, that:

       Whoever knowingly and willfully solicits or receives any remuneration (including any
       kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in
       kind—

               (A) in return for referring an individual to a person for the furnishing or
               arranging for the furnishing of any item or service for which payment may be
               made in whole or in part under a Federal health care program, or

               (B) in return for purchasing, leasing, ordering, or arranging for or
               recommending purchasing, leasing, or ordering any good, facility, service, or
               item for which payment may be made in whole or in part under a Federal
               health care program,

       shall be guilty of a felony and upon conviction thereof, shall be fined not more than
       $100,000 or imprisoned for not more than 10 years, or both.

42 U.S.C. § 1320a-7b(b)(1). Similarly, § 1320a-7b(b)(2) provides that:

       Whoever knowingly and willfully offers or pays any remuneration (including any
       kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind
       to any person to induce such person—

               (A) to refer an individual to a person for the furnishing or arranging for the
               furnishing of any item or service for which payment may be made in whole or
               in part under a Federal health care program, or

               (B) to purchase, lease, order, or arrange for or recommend purchasing,

                                                  -8-
   Case 3:19-cr-00146-B Document 79 Filed 04/21/20                  Page 9 of 27 PageID 578



               leasing, or ordering any good, facility, service, or item for which payment may
               be made in whole or in part under a Federal health care program,

       shall be guilty of a felony and upon conviction thereof, shall be fined not more than
       $100,000 or imprisoned for not more than 10 years, or both.

Id. § 1320a-7b(b)(2).

       Count One of the superseding indictment alleges that from around March 2016 to January

2019, the Hagens knowingly and willfully conspired with each other and others to commit the

following offenses:

       a.      to defraud the United States by impairing, impeding, obstructing and
               defeating through deceitful and dishonest means, the lawful government
               functions of the United States Department of Health and Human Services in
               its administration and oversight of the Medicare program; and

       b.      to violate Title 42, United States Code, Section 1320a-7b(b)(1), by
               knowingly and willfully soliciting and receiving remuneration, including
               kickbacks and bribes, directly and indirectly, overtly and covertly, in return
               for referring individuals for the furnishing and arranging for the furnishing of
               any item and service for which payment may be made in whole or in part by
               Medicare; and for the purchasing, leasing, ordering and arranging for and
               recommending the purchasing, leasing and ordering of any good, item and
               service for which payment may be made in whole and in part by a Federal
               health care program, that is, Medicare; and

       c.      to violate Title 42, United States Code, Section 1320a-7b(b)(2), by
               knowingly and willfully offering and paying remuneration, including
               kickbacks and bribes, directly and indirectly, overtly and covertly, in return
               for referring individuals for the furnishing and arranging for the furnishing of
               any item and service for which payment may be made in whole or in part by
               Medicare; and for the purchasing, leasing, ordering and arranging for and
               recommending the purchasing, leasing and ordering of any good, item and
               service for which payment may be made in whole and in part by a Federal
               health care program, that is, Medicare.

Doc. 50, Superseding Indictment, 5–6. The superseding indictment proceeds to allege the objective

of the conspiracy; the manner and means by which the Hagens sought to accomplish the objective


                                                -9-
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                     Page 10 of 27 PageID 579



of the conspiracy; and the overt acts the Hagens and their coconspirators committed in furtherance

of the conspiracy. Id. at 6–10; see also supra at 2–3.

        The Court now proceeds to the parties’ arguments. In considering these arguments, the Court

emphasizes that it is required to take the allegations just outlined as true. See Daniels, 316 F. Supp. 3d

at 953 (quoting Kay, 359 F.3d at 742).

        First, as to the elements of conspiracy under § 371, the Hagens argue, without support, that

“[d]ue to the potentially broad reach of 18 U.S.C. § 371, the law requires that the Government

allege specific facts in an indictment as to how the conspiracy came about.” Doc. 52, Mot. to Dismiss,

5. The Hagens proceed to assert that the superseding indictment fails to allege “the existence of a

conspiratorial agreement.” Id. at 6. They also dispute that the superseding indictment has sufficiently

alleged: “with whom” the Hagens made an agreement; “when” the alleged agreement was made;

“how the agreement was made”; and “whether the agreement was made knowingly.” Id. Finally, the

Hagens argue that the Government’s allegation that the purpose of the conspiracy was to receive

kickbacks is too conclusory. Id.

        The Hagens next dispute that the Government has sufficiently alleged facts that show that

the Hagens knew of the unlawful objective of the conspiracy and voluntarily agreed to join it. Id. In

fact, the Hagens contend, the Government’s allegations do not amount to inherently unlawful

activity because “the intent to compensate advertisers” is permissible under the Anti-Kickback

Statute. Id. at 7 (quoting United States v. Shoemaker, 746 F.3d 614, 628 (5th Cir. 2014)). And the

Hagens claim that the agreements they made with marketing companies were merely for marketing

and business processing services, not doctors’ orders. Id. Last, the Hagens argue that “no overt act

in furtherance of the objective of the conspiracy has been alleged.” Id. at 8. Like their previous

                                                  - 10 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                    Page 11 of 27 PageID 580



argument, the Hagens maintain that the payments they made to marketing companies were lawful,

and thus cannot be considered overt acts in furtherance of a conspiracy. Id.

        The Government responds that the Hagens have misconstrued the facts alleged in the

superseding indictment. Doc. 59, Gov’t’s Resp., 6. First, the Government notes that the superseding

indictment properly sets forth the elements and tracks the language of the statute in charging the

Hagens. Id. at 5 (“An indictment tracking the language of the statute is sufficient to charge a

violation of 18 U.S.C. § 371.” (quoting United States v. Gordon, 780 F.2d 1165, 1171 (5th Cir.

1986))). Next, the Government asserts that the Hagens “simply disregard the superseding

indictment’s reference to specific allegations that properly charge them with each element of each

offense.” Id. at 6–7. The Government goes on to chart the Hagen’s purported mischaracterizations.

See id. at 7–8. For example, when the Hagens assert in their motion that the superseding indictment

fails to allege “with whom either Leah Hagen or Michael Hagen reached an agreement,” the

Government points to multiple paragraphs where the indictment notes that “Leah Hagen and

Michael Hagen reached an agreement with Herb Kimble, among others.” Id. at 7 (comparing Doc.

52, Defs.’ Mot., 10 with Doc. 50, Superseding Indictment, ¶¶ 23, 27, 29–31).

        Next, the Government claims that the Hagens misconstrue the law with respect to the

sufficiency of an indictment. Specifically, the Government argues that the Hagens’ challenge that

the superseding indictment does not prove that the Hagens acted knowingly and willfully is a

challenge to the sufficiency of the evidence to be presented at trial, not a challenge to the sufficiency

of the allegations in the indictment. Id. at 10–11 (collecting cases). The Government asserts that,

at this stage, it need not provide the Hagens with every piece of evidence it plans to rely on at trial

to prove its case. Id. at 11 (citing Crippen, 579 F.2d at 342). And the Government distinguishes the

                                                 - 11 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                   Page 12 of 27 PageID 581



authority that the Hagens rely on for their claim that more specific information is required. Id.

at 11–12.

       Finally, the Government contends that the Hagens’ arguments related to defenses they might

be able to prove at trial are irrelevant in deciding their motion to dismiss. Id. at 12. The Government

maintains that the Hagens’ defenses—e.g., that the Hagens’ agreements with Kimble’s businesses

were for lawful marketing and business services contracts—are arguments for the jury to consider at

trial or for the Court to consider on a motion for a judgment of acquittal. Id. But the Government

asserts that it is “not required to anticipate affirmative defenses or negate statutory exceptions” in

an indictment. Id. at 12–13 (collecting cases).

       The Court concludes that the superseding indictment is sufficient as to Count One “because

it contains the elements of the offense charged and fairly informs [the Hagens] of the charge against

which [they] must defend.” United States v. Robinett, 2018 WL 1640116, at *3 (N.D. Tex. Apr. 5,

2018) (citation omitted). As laid out above, the superseding indictment tracks the specific language

of both 18 U.S.C. § 371 and the Anti-Kickback Statute in charging the Hagens. See supra at 8–10

(comparing 18 U.S.C. § 371 and 42 U.S.C. §§ 1320a-7b(b)(1)–(2) with Doc. 50, Superseding

Indictment, 5–10). “[A]n indictment which follows the language of the statute under which it is

brought is sufficient to give [the] defendant[s] notice of the crime which [they are] charged.” United

States v. Massey, 849 F.3d 262, 264 (5th Cir. 2017) (citation omitted). Here, the superseding

indictment provides the Hagens with more than enough information to give them notice that they

are charged with conspiring to defraud the United States and to violate the Anti-Kickback Statutes.

The superseding indictment charges the Hagens with “knowingly and willfully” conspiring with each

other, Kimble, and others to commit certain offenses against the United States, specifically,

                                                  - 12 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                       Page 13 of 27 PageID 582



defrauding the Department of Health and Human Services (HHS) and violating the Anti-Kickback

Statute provisions by soliciting, receiving, offering, and paying remuneration in return for doctors’

orders. Doc. 50, Superseding Indictment, ¶ 19(a)–(c). Morever, the superseding indictment lays out

the objective of the conspiracy, id. ¶ 20 (“to unlawfully enrich themselves and others ”); the manner

and means by which the objective of the conspiracy was accomplished, id. ¶¶ 21–301; and specific

overt acts committed in furtherance of the conspiracy. Id. ¶ 31; see also supra at 2–3, 9–10.

        The Court agrees with the Government that the Hagens’ challenges to the superseding

indictment are either (1) mischaracterizations of the contents of the pleading; or (2) not appropriate

for resolution at this stage of the proceeding.

        To start, as the Government points out, the Hagens cite to no authority that supports their

contention that a greater degree of specificity is required for this count. See Doc. 52, Mot. to Dismiss,

5; Doc. 59, Gov’t’s Resp., 11–12. Indeed, it is well-established in the Fifth Circuit that “[i]t is not

necessary for an indictment to go further and to allege in detail the factual proof that will be relied

upon to support the charges.” Robinett, 2018 WL 1640116, at *2 (quoting Crippen, 579 F.2d at 342).

Thus, absent countervailing authority, the Hagens’ argument that more is required is without merit.

        Aside from demands for more detailed allegations, the Hagens’ reply reveals that their chief

complaints boil down to factual disputes about the veracity of the allegations in the superseding

indictment. For example, in their motion, the Hagens argue that “there are no allegations that the




        1
          This includes, but is not limited to, specific allegations that the Hagens enrolled Metro DME Supply
as a Medicare provider; promised to comply with all Medicare rules and regulations; paid millions in illegal
kickbacks to Kimble’s companies in exchange for doctors’ orders; billed Medicare for DME services; and
concealed these kickbacks through sham documentation disguised as payment for marketing and business
services. Id.

                                                    - 13 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                       Page 14 of 27 PageID 583



Hagens made payments with the intent to induce any unlawful prescription or that they were even

aware of any such arrangement.” Doc. 52, Mot. to Dismiss, 6. The Government then responds by

pointing to two examples of overt acts from the superseding indictment that purportedly reflect the

Hagens’ intent—first, to the Hagens discussing with Kimble that they paid him approximately $280

per DME product in exchange for completed doctors’ orders; and second, to a August 5, 2016, email

where Leah Hagen expressed her “concern that the number of doctors’ orders was not on target.”

Doc. 59, Gov’t’s Resp., 7–8 (citing Doc. 50, Superseding Indictment, ¶¶ 31(a), (e)).2 In their reply,

the Hagens argue that these allegations “do not reveal an intent to induce.” Doc. 62, Defs.’ Reply,

7. Instead, they assert, these communications are “in line with legitimate marketing practices”

because they indicate, for example, the amount of marketing required to yield patient interest under

the allegedly legitimate marketing agreements with Kimble’s companies. Id. Indeed, this could be a

potentially innocent explanation for these discussions. But the communications could also be

evidence of overt acts that the Hagens committed to make payments to Kimble’s companies with the

intent to induce doctors’ orders. Regardless, the Hagens’ reply amounts to no more than factual

disputes about how to construe the communications. And factual disputes are not fit for resolution



        2
           Moreover, although the Government does not rely on them, there are general allegations in the
superseding indictment that the Hagens “knowingly and willfully” conspired to commit certain offenses,
including “knowingly and willfully soliciting and receiving remuneration” and “offering and paying
remuneration” in return for doctors’ orders. Doc. 50, Superseding Indictment, ¶¶ 19(a)–(c). There are also
at least two paragraphs of the superseding indictment that specifically allege that the Hagens used their DME
companies to pay illegal kickbacks to Kimble’s companies “in exchange for” completed doctors’ orders. Id.
¶¶ 23, 27. Finally, the superseding indictment alleges that the Hagens attempted to conceal their bribes to
Kimble’s companies through “sham contracts” and documents that disguised their payments as for legitimate
business services. Id. ¶ 29. Along with the overt acts the Government points to, these allegations also
contradict the Hagen’s assertion that “there are no allegations that the Hagens made payments with the
intent to induce any unlawful prescription or that they were even aware of any such arrangement.” Doc. 52,
Mot. to Dismiss, 6.

                                                   - 14 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                     Page 15 of 27 PageID 584



on a motion to dismiss. See USPlabs, 338 F. Supp. 3d at 557 (collecting cases) (“A court must deny

a motion to dismiss if the motion relies on disputed facts.”).

        This conclusion also applies to the Hagens’ argument that the Government has failed to

“identify the existence of a conspiratorial agreement[.]” Doc. 62, Defs.’ Reply, 3. The Hagens

strenuously assert that the Government cannot refer to allegations related to the personal services

and business agreements made between the Hagens’ companies and Kimble’s companies as

allegations of a conspiratorial agreement. Id. at 3–6. But this argument is again just another argument

that the Hagens’ business relationship with Kimble was legitimate. The Court acknowledges, as the

Hagens point out, that the Fifth Circuit has held that “the mere fact that the good or service

provider compensates the advertiser following each purchase is insufficient to support the provider’s

conviction for making a payment ‘to refer an individual to a person’ under” the Anti-Kickback

Statute. Shoemaker, 746 F.3d at 628 (emphasis added) (quoting Miles, 360 F.3d at 480). But, as the

Government responds and the Court’s emphasis makes clear, the Shoemaker court was deciding

whether the evidence presented at trial was sufficient to support a conviction under the Anti-

Kickback Statute. Id. at 619, 628.3 Here, on a motion to dismiss, the Court must take the

Government’s allegations with respect to the Hagens’ dealings with Kimble as true. The Hagens’

motion thus again falls short on this ground.

        Likewise, insofar as the Hagens’ arguments go to a defense they might assert at trial—e.g.,

that one of the safe harbors to the Anti-Kickback Statute “exempts their personal service


        3
         Additionally, in Miles, the case on which Shoemaker relies, the Fifth Circuit reversed convictions
under the Anti-Kickback Statute because the court held that “the evidence adduced at trial” did not show
that payments were made “as an inducement or kickback for sending patients . . . .” Miles, 360 F.3d at 480.
Thus, Miles too is inapposite from the issue before the Court here.

                                                  - 15 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                   Page 16 of 27 PageID 585



agreements,” see Doc. 52, Mot. to Dismiss, 7–8—the Government is not required to address and

rebut those defenses in the superseding indictment. See United States v. Davis, 2014 WL 6679199,

at *5 (S.D. Tex. Nov. 25, 2014) (denying motion to dismiss indictment on ground that the

Government did not have to address affirmative defenses regarding safe-harbor provisions of the

Anti-Kickback Statute (citing United States v. Sisson, 399 U.S. 267, 288 (1970))).

       In sum, the Court finds that the superseding indictment is sufficient as to Count One because

it provides all the elements of the offense charged and fairly informs the Hagens of the charge against

which they must defend. Additionally, the Hagens’ arguments for dismissing the superseding

indictment amount to challenges to the factual sufficiency of the allegations; and such challenges

are not appropriate for the Court to consider on a motion to dismiss. Accordingly, the Hagens’

motion to dismiss Count One of the superseding indictment on sufficiency grounds is DENIED.

               ii.     Conspiring to commit money laundering

       The Hagens move to dismiss Count Two of the superseding indictment on similar grounds.

Specifically, the Hagens argue that the Government has failed to provide sufficient substantive

allegations in support of this charge and that the only allegations the Government offers in support

of the charge are “conclusory and impermissibly vague[.]” Doc. 52, Mot. to Dismiss, 8.

       Count Two of the superseding indictment charges the Hagens with conspiring to commit

money laundering in violation of 18 U.S.C. § 1956(h). Doc. 50, Superseding Indictment, 11. “To

establish conspiracy to commit money laundering, the government must prove (1) that there was an

agreement between two or more persons to commit money laundering and (2) that the defendant

joined the agreement knowing its purpose and with the intent to further the illegal purpose.” United

States v. Fuchs, 467 F.3d 889, 906 (5th Cir. 2006) (citation omitted). “The Government need not

                                                - 16 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                        Page 17 of 27 PageID 586



prove an overt act in furtherance of the conspiracy.” United States v. Calderon, 665 F. App’x 356, 359

(5th Cir. 2016) (per curiam) (citing Fuchs, 467 F.3d at 906).4

        With respect to Count Two, the superseding indictment charges:

        From in or about March 2016 through in or about January 2019, in the Dallas
        Division of the Northern District of Texas and elsewhere, Leah Hagen and Michael
        Hagen did knowingly and willfully combine, conspire, confederate, and agree with
        others, known and unknown to the Grand Jury, including Herb Kimble, to commit
        offenses under Title 18, United States Code, Section 1956, namely, to knowingly
        transport, transmit and transfer monetary instruments and funds from a place in the
        United States to a place outside of the United States, with the intent to promote the
        carrying on of specified unlawful activity, namely, conspiracy to defraud the United
        States and to pay and receive health care kickbacks, in violation of Title 18, United
        States Code, Section 371, in violation of Title 18, United States Code, Section
        1956(a)(2)(A).

        All in violation of Title 18, United States Code, Sections 1956(h) and 2.

Doc. 50, Superseding Indictment, ¶ 33.

        As stated, the Hagens argue that these allegations are too conclusory and vague to provide

them fair notice of the conduct against which they must defend. Doc. 52, Mot. to Dismiss, 8. The

Hagens complain that the allegations do not “provide any notice of what financial transactions are

at issue, whether or how the transactions involved the proceeds of unlawful activity, whether any

circumstances indicate the Hagens knew these transactions involved the proceeds of unlawful

activity, and whether they had the requisite intent to promote or further unlawful activity . . . .” Id.

at 9.

        The Government first responds that Count Two adequately alleges the elements of conspiring


        4
         As the Government notes, see Doc. 59, Gov’t’s Resp., 8, the Hagens list the incorrect elements in
their motion. See Doc. 52, Mot. to Dismiss, 8. Instead, the Hagens provide the elements for money
laundering. See id. (citing United States v. Garza, 42 F.3d 251, 253 (5th Cir. 1994)). However, in their reply,
the Hagens focus on the proper elements. See Doc. 62, Defs.’ Reply, 8.

                                                    - 17 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                       Page 18 of 27 PageID 587



to commit money laundering. Doc. 59, Gov’t’s Resp., 9. The Government also argues that Count

Two re-alleges the specific factual allegations contained in Count One regarding the underlying

unlawful activity—i.e., the activity related to paying illegal kickbacks and bribes to Kimble’s

international companies in exchange for completed doctors’ orders for DME—thus providing more

factual content for the basis of the money laundering allegations. Id. (citing Doc. 50, Superseding

Indictment, ¶ 32). Last, the Government asserts that the Hagens’ claim that Count Two fails to

allege the specific financial transactions at issue, along with details of those transactions, is “critically

flawed” because it assumes that a “conspiracy must also describe the elements of the substantive

crime that is the object of the conspiracy.” Id. Undercutting this assumption, the Government

maintains that because conspiring to commit a crime is a separate offense from the underlying crime

that is the object of the conspiracy, the superseding indictment need not allege facts like the details

of the financial transactions, which the Hagens argue are absent. Id. at 9–10. In reply, the Hagens

seem to concede that the superseding indictment need not plead the elements of the underlying

money laundering offense. Doc. 62, Defs.’ Reply, 8–9. The Hagens instead resort to arguing that

Count Two fails to allege a purported agreement to commit money laundering or facts necessary to

show that the Hagens knowingly entered into such an agreement with the intent to further the illegal

purpose. Id.

        The Court finds that the superseding indictment sufficiently alleges the crime set out in

Count Two. The Court agrees with the Government that the superseding indictment captures and

tracks the language of § 1956(h), such that it includes all the elements of the offense. See Doc. 59,

Gov’t’s Resp., 9. The superseding indictment alleges that the Hagens knowingly and willfully agreed,

with Kimble and others, to commit money laundering by knowingly transferring funds from

                                                   - 18 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                     Page 19 of 27 PageID 588



somewhere in the United States to a place outside the United States, with the intent to promote the

unlawful activity alleged in Count One. Doc. 50, Superseding Indictment, ¶¶ 32–33. The Hagens

also have sufficient notice that the purportedly unlawful activity that they attempted to promote by

transferring money from their companies in the United States to Kimble’s international companies

involves defrauding the United States and violating the Anti-Kickback Statute, as described in

Count One. See id. ¶ 32 (incorporating the previous allegations in the superseding indictment).

        Thus, like with Count One, the Court concludes that Count Two is sufficient “because it

contains the elements of the offense charged and fairly informs [the Hagens] of the charge against

which [they] must defend.” Robinett, 2018 WL 1640116, at *3 (citation omitted). Accordingly, the

Hagens’ motion to dismiss Count Two of the superseding indictment on sufficiency grounds is

DENIED.

        2.      Vagueness Challenge to the Anti-Kickback Statute5

        The Hagens’ next argument is that Count One of the superseding indictment should be

dismissed because the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), is unconstitutionally vague.

Doc. 52, Defs.’ Mot. to Dismiss, 10. But the Hagens cite to no authority that supports this assertion.

See id. The Government responds that courts in this circuit and others have “repeatedly and

universally rejected vagueness challenges to the Anti-Kickback Statute.” Doc. 59, Gov’t’s Resp., 14



        5
           In addition to specifically challenging the Anti-Kickback Statute, the Hagens also argue in this
section of their motion that Counts One and Two are “so vague, indefinite, uncertain, and confusing that
they fail to adequately advise the Hagens of the offenses with which they are charged.” Doc. 52, Mot. to
Dismiss, 9. The Government notes, however, that this argument is “merely a repackaging of their sufficiency
claim.” Doc. 59, Gov’t’s Resp., 10 n.4. The Court agrees with the Government and thus rejects the Hagens’
vagueness challenge to Counts One and Two for the reasons provided in Section III.A above. This includes
the Hagens’ blanket argument that “the Superseding Indictment denies the Hagens due process of law in
violation of the Fifth and Sixth Amendments[.]” Doc. 62, Defs.’ Reply, 9.

                                                  - 19 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                    Page 20 of 27 PageID 589



(collecting cases). The Hagens fail to address any of this authority in their reply. See Doc. 62, Defs.’

Reply, 9–10.

        The Court agrees with the Government that the established law in this circuit, and for that

matter in all other circuits, forecloses the Hagens’ vagueness challenge. See United States v. Robinson,

505 F. App’x 385, 387 (5th Cir. 2013) (per curiam); see also, e.g., United States v. Nagelvoort, 856

F.3d 1117, 1129–30 (7th Cir. 2017); United States v. LaHue, 261 F.3d 993, 1008 (10th Cir. 2001).

While the Court acknowledges that a constitutional vagueness challenge is considered “as applied

to the particular facts at issue,” Robinson, 505 F. App’x at 387 (citation omitted), the Hagens

complain only that the statute is vague because it “does not specify that marketing arrangements

such as the Hagens’ can subject them to criminal liability.” Doc. 52, Mot. to Dismiss, 10. But as other

courts have noted, a defendant’s “attempt to camouflage an underlying agreement to exchange

remuneration for patient referrals” with other purportedly legitimate agreements “is the very conduct

contemplated by the [Anti-Kickback Statute.]” LaHue, 261 F.3d at 1005 (citing United States v. Day,

223 F.3d 1225, 1228–29 (10th Cir. 2000)). And here, the superseding indictment alleges essentially

the same conduct against the Hagens. See Doc. 50, Superseding Indictment, ¶ 29. Thus, with no

other arguments that the Anti-Kickback Statute is vague as applied to them, the Court rejects the

Hagens’ vagueness challenge, and DENIES their motion on this ground as well.

        3.      Rule of Lenity

        The Hagens’ last argument is that the rule of lenity insulates them from prosecution based

on the particular circumstances of their case. Doc. 52, Mot. to Dismiss, 10–12. Specifically, the

Hagens assert that the rule of lenity protects them against “a deprivation of liberty based on activities

that remain the subject of continuous revision and debate by the Department of Health and Human

                                                 - 20 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                   Page 21 of 27 PageID 590



Services Office of Inspector General.” Id. at 10. The Hagens continue by explaining that the

agreements they entered into with Kimble’s companies “are the type of agreements that the OIG has

recognized should be exempt from [Anti-Kickback Statute] liability,” based on proposed rule changes

to the safe harbor provisions of the Anti-Kickback Statute. Id. at 11–12.

        The Government has two arguments in response. First, the Government argues that the

“proposed” amendments to the statute are irrelevant because they are merely proposals. Doc. 59,

Gov’t’s Resp., 16–17. Because these proposals have not yet been adopted and because it is not known

whether they will in fact be adopted, or what form they will take if adopted, the Government argues

that “it is inappropriate for this Court to consider them in the context of deciding the [Hagens]’

motion to dismiss.” Id. at 17. Second, the Government asserts that the current proposed amendments

state that they “would provide only prospective protection.” Id. (citing 84 Fed. Reg. 55694-01, 55696

(Oct. 17, 2019)). Thus, the Government claims, the proposed amendment would have no bearing

on this prosecution because “the superseding indictment does not allege any ongoing

conduct . . . .” Id.

        In reply, the Hagens argue that the Government “fails to recognize that the OIG’s

justification for the proposed revisions to the [Anti-Kickback Statute] safe harbor provisions (even

if those are not adopted), attests to the fact that the [Anti-Kickback Statute] . . . gives rise to

vagueness and ambiguities.” Doc. 62, Defs.’ Reply, 10 (emphasis omitted).

        The Court believes that the Hagens’ rule-of-lenity challenge is far too premature. In deciding

this objection, the Court still takes the allegations in the superseding indictment as true. See United

States v. Thomas, 724 F.3d 632, 640–41 (5th Cir. 2013). And doing so, the Court cannot assume,

as the Hagens assert, that the marketing contracts they entered into with Kimble were legitimate

                                                - 21 -
     Case 3:19-cr-00146-B Document 79 Filed 04/21/20                Page 22 of 27 PageID 591



marketing and business service agreements. At this juncture, the Court finds that the Anti-Kickback

Statute is not ambiguous as applied to the conduct alleged in Count One—i.e., that the Hagens paid

illegal kickbacks and bribes to Kimble’s companies in exchange for completed doctors’ orders with

which they used to submit fraudulent claims to Medicare.

         The Court also notes that it tends to agrees with the Government that the HHS-OIG’s

proposed amendment has no bearing on this prosecution at all. See Doc. 59, Gov’t’s Resp., 17 (citing

to language that indicates that the proposed amendment would have no retroactive effect). And,

indeed, it seems that proposed rules generally do not come into play when courts decide whether the

rule of lenity should apply to a statute. See Barber v. Thomas, 560 U.S. 474, 488 (2010) (“[T]he rule

of lenity only applies if, after considering text, structure, history, and purpose, there remains a

grievous ambiguity or uncertainty in the statute[.]” (citation and quotations omitted)); see also

E.P.A. v. Brown, 431 U.S. 99, 104 (1977) (refusing to review nonfinal regulations as such a practice

“would be wholly novel”). The Hagens cite to no authority to the contrary, let alone a case where

an indictment was dismissed based on ambiguities in a statute presented by a proposed rule. See Doc.

52, Mot. to Dismiss, 10–12; Doc. 62, Defs.’ Reply, 9–10. Moreover, the Hagens point to no specific

and current ambiguity in the text of the Anti-Kickback Statute. See, e.g., Gwaltney of Smithfield, Ltd.

v. Chesapeake Bay Found., Inc., 484 U.S. 49, 56 (1987) (“It is well settled that ‘the starting point for

interpreting a statute is the language of the statute itself.’” (citation omitted)). Accordingly, the

Court DENIES the Hagens’ motion to dismiss the superseding indictment based on their rule-of-

lenity challenge.

B.       Motion for a Bill of Particulars

         The Hagens move for a bill of particulars under Federal Rule of Criminal Procedure 7(f). Doc.

                                                 - 22 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                     Page 23 of 27 PageID 592



63, Defs.’ Mot. for Bill of Particulars. More specifically, in a litany of complaints, the Hagens object

to the lack of factual specificity underlying the conspiracy, the kickback and the money laundering

counts, and the identity of unindicted coconspirators. Id. at 1. The Government opposes the motion,

arguing that their requests can be chalked up to attempting to use a bill of particulars as a fishing

expedition. Doc. 64, Govt’s Resp., 7. And the Government states that there is more than enough

factual detail for their allegations in the superseding indictment. Id. at 8. The Hagens’ arguments

here are essentially the same as the arguments made in support of their motion to dismiss. And, as

stated above, the superseding indictment provides the Hagens with ample information to give them

notice as to what they are charged with and to allow them to prepare a defense against those charges.

See supra at 12, 18–19.

        Rule 7(f) of the Federal Rules of Criminal Procedure gives the Court authority to direct the

Government to file a bill of particulars. Fed. R. Crim. P. 7(f). Yet, a bill of particulars is not a matter

of right, and the district court will be reversed for refusing to grant a request for a bill only if the

defendant was “actually surprised” at trial and “thereby incurred prejudice to his substantial rights.”

United States v. Williams, 679 F.2d 504, 510 (5th Cir. 1982). “The purpose of a bill of particulars is

to inform an accused of the charge with sufficient precision to reduce trial surprise, to enable

adequate defense preparation, and critically, by the fleshing out of the charges to illuminate the

dimensions of jeopardy.” United States v. Davis, 582 F.2d 947, 951 (5th Cir. 1978). It is not to

discover the theory of the case or the evidentiary facts to support it. United States v. Kilrain, 566 F.2d

979, 985 (5th Cir 1978); United States v. Hajecate, 683 F.2d 894, 898 (5th Cir. 1982).

        “In determining whether a bill of particulars is necessary, the court examines ‘whether the

indictment sets forth the elements of the offense charged and sufficiently apprises the defendant of

                                                  - 23 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                    Page 24 of 27 PageID 593



the charges against him to enable him to prepare for trial.’” Faulkner, 2011 WL 2880919, at *2

(quoting United States v. Martinez, 2010 WL 2025226, at *7 (N.D. Tex. May 21, 2010)). In general,

an indictment is constitutionally adequate if “it, first, contains the elements of the offense charged

and fairly informs a defendant of the charge against which he must defend, and second, enables him

to plead an acquittal or conviction in bar of future prosecutions for the same offense.” Hamling v.

United States, 418 U.S. 87, 117 (1974). “An indictment will usually be sufficient if it states the

offense using the words of the statute itself, as long as the statute fully and unambiguously states all

of the elements of the offense.”’ United States v. Superior Growers Supply, Inc., 982 F.2d 173, 176 (6th

Cir. 1992) (citing Hamling, 418 U.S. at 117). A general description of the offense “must be

accompanied with such a statement of the facts and circumstances as will inform the accused of the

specific offen[s]e, coming under the general description, with which he is charged.” Hamling, 418

U.S. at 117–18 (quoting United States v. Hess, 124 U.S. 483, 487 (1888)).

        The superseding indictment, as set forth in detail above, tracks the proper statutory language

for both Counts One and Two. Doc 50, Superseding Indictment, 5–6, 11. And it sets forth a

sufficient factual basis for the conspiratorial agreements, the scheme to defraud, and the money

laundering charges. Id. at 6–12. In sum, there is ample information in the superseding indictment

to inform the Hagens of the charges against them and for them to prepare a defense against. Much

of this factual detail is set out above in the section regarding the motion to dismiss and it will not be

repeated in detail here. That information is incorporated by reference here.

        Specifically, the superseding indictment states the objective of the conspiracy was for the

Hagens to “unlawfully enrich themselves by “offering, paying, soliciting and receiving kickbacks and

bribes in exchange for the referral of Medicare beneficiary information that could be used to submit

                                                 - 24 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                   Page 25 of 27 PageID 594


false claims to Medicare on behalf of Metro DME Supply and Ortho Pain Solutions.” Doc. 50,

Superseding Indictment, ¶ 20. So far as the factual support for the conspiracy and Anti-Kickback

count, the manner and means section states that, in seeking to unlawfully enrich themselves, the

Hagens “paid illegal kickbacks and bribes to Herb Kimble through Company A and Company B, in

exchange for completed, signed prescriptions for DME . . . .” Id. ¶ 23. It goes on to say that the

Hagens paid kickbacks and bribes to Herb Kimble through Metro DME Supply and Ortho Pain

Solutions in exchange for doctors’ orders. Id. ¶¶ 23, 27. The overt acts section details what they did

with Herb Kimble to carry out their scheme, such as discussing with Herb Kimble the payment of

$280 per DME in exchange for doctors orders, and e-mailing Kimble stating they were “ready to get

this marketing campaign rolling.” Id. ¶ 31. There are many more facts in the superseding indictment,

which were laid out in detail above, see, e.g., supra at 2–3, and will not be repeated here. Suffice it

to say that the factual specificity more than satisfies their burden under the Notice Clause of the

Sixth Amendment. See Russell v. United States, 369 U.S. 749, 761–63 (1962); Hamling, 418 U.S. at

117.

        With regard to the money laundering charge there is no difference. Again, in connection

with the motion to dismiss, there is a discussion above of the money laundering count and the facts

supporting it which is incorporated by reference here. See supra at 16–19. With that in mind, the

Court finds it a simple matter to hold that the money laundering charge, like the others, is legally and

factually supported. All of the factual detail in the superseding indictment preceding the money

laundering count, is incorporated by reference into that Count. Doc. 50, Superceding Indictment,

¶ 32. Then, it goes on to allege that the Hagens knowingly and willfully agreed, with Herb Kimble

and others, to commit money laundering by knowingly transferring funds from somewhere in the

                                                 - 25 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                     Page 26 of 27 PageID 595


United States to a place outside the United States, with the intent to promote the unlawful activity

of conspiring to defraud the United States and to pay and receive health care kickbacks. Id. at

¶¶ 32–33. From this and all of the facts preceding it, it is easy to surmise that they are being charged

with committing money laundering with Herb Kimble and others with the intent to promote the

conspiracy to defraud the United States and engage in a healthcare kickback scheme. In short, it is

more than enough to inform the Hagens of the offenses with which they are charged and against

which they must defend.

        In sum, for all of the reasons set forth above, their request for a bill of particulars is DENIED.

        Finally, with respect to the Hagen’s request for the names of unindicted coconspirators as well

as other information pertaining to them, the Court is aware of the case law, cited by the Defendants,

that a bill of particulars is a proper tool for discovering the names of unindicted coconspirators.

Faulkner, 2011 WL 2880919, at *3. But it is not to be granted simply to acquire a list of the

Government’s witnesses. Id. The Hagens seek the names of these people, exactly when they were

involved in the conspiracy, and any meetings or conversations they had, that the Government will

rely on in their case against them. Doc. 63, Def.’s Mot. for Bill of Particulars, 12–13. The

Government responds that it will disclose the names of these individuals as trial witnesses

approximately twenty days before trial, as this Court’s scheduling order already requires. Doc. 64,

Gov’t’s Resp., 15–16. The Hagens do not describe why they need immediate disclosures of these

names or what they are going to do with them, and the Court will not speculate. Doc. 63, Def.’s Mot.

for Bill of Particulars, 12–13. Since the Government is going to disclose to them all the names of

unindicted coconspirators who will testify at trial, and the Defendants have wholly failed to state

what they need the names for at this time, the Court denies their request for the names of the

                                                  - 26 -
  Case 3:19-cr-00146-B Document 79 Filed 04/21/20                 Page 27 of 27 PageID 596


unindicted coconspirators. See Faulkner, 2011 WL 2880919, at *3 (denying similar request where

defendant did not “explain why [these names] [were] necessary to help him prepare for trial”). For

these reasons, the Court will not grant the Hagens’ request for the unindicted coconspirators’ names

through a bill of particulars.

                                                IV.

                                         CONCLUSION

        For the foregoing reasons, the Court DENIES Defendant Leah Hagen’s and Defendant

Michael Hagen’s Motion to Dismiss the Indictment and Superseding Indictment and Brief in Support

(Doc. 52). Further, the Court DENIES the Defendants’ Motion for Bill of Particulars and Brief in

Support (Doc. 63).



        SO ORDERED.

        SIGNED: April 21, 2020.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                               - 27 -
